UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4225


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAMONE HAISON ETHRIDGE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cr-00206-BO-2)


Submitted:   March 20, 2013                 Decided:   April 4, 2013


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel
Hill, North Carolina, for Appellant.  Thomas G. Walker, United
States    Attorney,   Jennifer  P.   May-Parker,   Yvonne   V.
Watford-McKinney, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ramone       Haison       Ethridge     was    convicted       after    a     jury

trial of aiding and abetting the possession of stolen firearms,

in    violation       of     18     U.S.C.    §§ 2,    922(j),        924(a)(2)      (2006).

The district         court       calculated    Ethridge’s        advisory         Guidelines

range    under       the     U.S.    Sentencing       Guidelines        Manual      (“USSG”)

(2010) at forty-one to fifty-one months’ imprisonment, imposed

an    upward       variance,       and    sentenced        Ethridge    to     120    months’

imprisonment.          On appeal, Ethridge challenges this sentence as

procedurally and substantively unreasonable.                     We affirm.

              We     review       the    district     court’s     sentence,         “whether

inside, just outside, or significantly outside the Guidelines

range,”       under    a     “deferential          abuse-of-discretion            standard.”

Gall v. United States, 552 U.S. 38, 41 (2007).                         This standard of

review    involves         two    steps;     under    the    first,     we       examine    the

sentence       for    significant          procedural       errors,     and       under     the

second, we review the substance of the sentence.                             United States

v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007) (examining Gall,

552   U.S.     at     50-51).           Significant    procedural        errors      include

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.] § 3553(a) [(2006)] factors, selecting a sentence

based    on    clearly       erroneous       facts,    or     failing       to    adequately

explain the chosen sentence — including an explanation for any

                                               2
deviation from the Guidelines range.”                          Gall, 552 U.S. at 51.

If there are no significant procedural errors, we then consider

the substantive reasonableness of the sentence, “tak[ing] into

account the totality of the circumstances.”                          Id.

            When the district court imposes a variant sentence, we

consider    “whether         the . . . court           acted     reasonably        both    with

respect    to    its    decision        to   impose       such   a    sentence      and    with

respect    to    the    extent     of    the    divergence        from      the    sentencing

range.”     United States v. Hernandez-Villanueva, 473 F.3d 118,

123 (4th Cir. 2007).               Such a sentence is unreasonable if the

district    court      “relie[d]        on     improper      factors        in    imposing   a

sentence    outside      the      properly          calculated       advisory     sentencing

range.”    Id.

            Ethridge         argues      that       his    sentence        is    procedurally

unreasonable because the district court erred in applying the

enhancements under USSG § 3C1.1 for obstruction of justice and

USSG    § 3C1.2        for    reckless         endangerment           during      flight     in

calculating his Guidelines range.                         In assessing challenges to

the district court’s application of the Guidelines, we review

the    court’s    factual      findings         for    clear     error      and    its    legal

conclusions de novo.              United States v. Alvarado Perez, 609 F.3d
609, 612 (4th Cir. 2010).

            Section 3C1.1 of the Guidelines provides for a two-

level     enhancement        to    a     defendant’s         offense        level    if     the

                                                3
defendant    “willfully         obstructed     or   impeded,       or   attempted     to

obstruct or impede, the administration of justice with respect

to the investigation, prosecution, or sentencing of the instant

offense of conviction” and the obstructive conduct related to

the defendant’s offense of conviction and any relevant conduct.

USSG § 3C1.1.       Obstructive conduct within the meaning of § 3C1.1

includes     “committing,         suborning,        or    attempting       to     suborn

perjury.”       Id., cmt. n.4(B).        Subornation of perjury consists of

three elements: the suborner (1) “should have known or believed

or have had good reason to believe that the testimony given

would be false”; (2) “should have known or believed that the

witness     would       testify      willfully      and    corruptly,       and    with

knowledge of the falsity”; and (3) “should have knowingly and

willfully induced or procured the witness to give such false

testimony.”         Petite      v.    United     States,     262 F.2d 788,     794

(4th Cir. 1959) (internal quotation marks omitted), vacated on

other grounds, 361 U.S. 529 (1960); see also United States v.

Heater,    63 F.3d 311,     320   (4th     Cir.     1995)    (“Subornation      of

perjury consists of procuring or instigating another to commit

the crime of perjury.”).

            After review of the record and the parties’ briefs, we

conclude that the district court did not err in applying the

two-level enhancement under USSG § 3C1.1.                     The trial testimony

the district court credited established that Ethridge attempted

                                          4
to   suborn     perjury          by    knowingly       urging         his     co-defendant       to

testify      falsely   at        trial    concerning         a    material      matter      —   the

circumstances      underlying            the     offense         —    with     the   intent      to

deceive the jury.

              We also reject Ethridge’s appellate challenge to the

district court’s application of the two-level enhancement under

USSG § 3C1.2.      That section of the Guidelines directs a district

court   to    increase       a    defendant’s          offense        level    by    two   levels

“[i]f the defendant recklessly created a substantial risk of

death or serious bodily injury to another person in the course

of   fleeing    from     a       law   enforcement           officer.”          USSG      § 3C1.2.

Under this section, a defendant “is accountable for [his] own

conduct and for conduct that [he] aided or abetted, counseled,

commanded, induced, procured, or willfully caused.”                                    Id., cmt.

n.5.    Because Application Note 5 to USSG § 3C1.2 “limits the

defendant’s      responsibility           for        the   actions      of     another,”        this

court     has    held        that        “some        form       of    direct        or    active

participation” on the part of the defendant is necessary for the

enhancement to apply when the reckless flight is the result of

another person’s action.                 United States v. Chong, 285 F.3d 343,

346 (4th Cir. 2002) (internal quotation marks omitted).                                     Here,

the record establishes that Ethridge actively aided or abetted

his co-defendant’s reckless flight from the police.



                                                 5
              Ethridge also argues that his sentence is otherwise

procedurally        unreasonable        because       the    grounds           on   which       the

variance      was     based      were    adequately         accounted           for       in    the

Guidelines range and because the district court premised its

variance decision on an erroneous computation of his criminal

history category.            Ethridge further challenges as unreasonable

the extent of the upward variance.                  We reject these arguments.

              At sentencing — after ruling on Ethridge’s objections

to    the    presentence       report,    calculating         his    Guidelines            range,

giving him the opportunity to allocute, and hearing argument

from    counsel     —    the    district    court      concluded          that       an    upward

variance under 18 U.S.C. § 3553(a) to 120 months’ imprisonment

was    necessary        to   achieve     the       purposes    of     sentencing.                In

reaching       this      conclusion,       the       court     properly             considered

Ethridge’s      history        and    characteristics        and     the       need       for   the

sentence      to    afford      adequate    deterrence         and        to    protect         the

public, 18 U.S.C. § 3553(a)(1), (2)(B)-(C), making note of his

multiple      prior      convictions       for      breaking        and    entering,            the

lenient       punishments        he     received      for     these        offenses,            the

escalating nature of his larcenies, and the fact that he was on

probation when he committed the aiding and abetting offense.

The court also properly considered the need for the sentence to

promote respect for the law, 18 U.S.C. § 3553(a)(2)(A), making

note    of    Ethridge’s       false    testimony      at     trial       and       efforts     to

                                               6
persuade         his    co-defendant       to    testify     falsely. *          The    district

court’s          consideration        of   the       relevant      18     U.S.C.       § 3553(a)

factors and articulation of its reasons for varying from the

Guidelines            range     support     our       decision      to      defer       to     its

determination as to the extent of the variance.                                    See United

States       v.       Diosdado-Star,       630 F.3d 359,        366-67     (4th      Cir.)

(affirming substantive reasonableness of variance sentence six

years greater than Guidelines range because sentence was based

on the district court’s examination of the § 3553(a) factors),

cert. denied, 131 S. Ct. 2946 (2011); see also United States v.

Angle, 598 F.3d 352, 359 (7th Cir. 2010) (“All that matters is

that       the    sentence      imposed    be     reasonable       in     relation        to   the

‘package’ of reasons given by the court.”).

                 We    therefore      affirm     the    district         court’s       judgment.

We dispense            with    oral   argument       because     the      facts     and      legal

contentions           are     adequately   presented        in   the      materials       before

this court and argument would not aid the decisional process.



                                                                                        AFFIRMED




       *
       We find no merit to Ethridge’s assertion that the district
court premised its decision to vary upwardly on an erroneous
computation of his criminal history category.



                                                 7